Citation Nr: 1500574	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-02 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to vocational rehabilitation and employment (VRE) benefits under the provisions of Chapter 31, Title 38, of the United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel






INTRODUCTION

The Veteran had active service from June 1973 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision issued by the Vocational Rehabilitation and Employment Division (VR&E) of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In a March 2012 statement, the Veteran requested that the Board decide his claim without a hearing.


FINDINGS OF FACT

1.  The Veteran has a combined 40 percent disability rating for his service-connected disabilities, including a 30 percent rating for acne, a 10 percent rating for tinnitus, and a noncompensable rating for hearing loss.

2.  The preponderance of the evidence of record is against a finding that the Veteran's service-connected disabilities contribute in substantial part to his impairment to employment.


CONCLUSION OF LAW

The criteria for entitlement to VRE benefits pursuant to Chapter 31 have not been met.  38 U.S.C.A. §§ 3100, 3101, 3102 (West 2002); 38 C.F.R. §§ 21.1, 21.32, 21.33, 21.35, 21.40, 21.50, 21.51, 21.52, 21.53, 21.57 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist
 
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.159, 3.326(a).
 
The United States Court of Appeals for Veterans Claims (Court) has held that the notice and duty to assist provisions of the VCAA are relevant to Chapter 51 of Title 38 of the United States Code, and do not apply in vocational rehabilitation benefits which are governed by Chapter 31.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also Lueras v. Principi, 18 Vet. App. 435 (2004).  VA vocational rehabilitation programs have their own provisions that address notification and assistance.  Pursuant to 38 C.F.R. § 21.420(a), VA will inform a Veteran in writing of findings affecting receipt of benefits and services under Chapter 31.  Here, the Veteran was sent a copy of the decision denying his claim, and a statement of the case showing the evidence considered and the reasons why the claim remained denied.  The RO has obtained relevant VA records and information regarding the Veteran's employment status.  Accordingly, that Board finds that VA has informed the Veteran in writing of findings affecting his receipt of vocational rehabilitation benefits and services.

Analysis

The provisions of Chapter 31, Title 38, United States Code, are intended to enable Veterans with service-connected disabilities to achieve maximum independence in daily living and, to the maximum extent feasible, to become employable and to obtain and maintain suitable employment.  38 U.S.C.A. § 3100 (West 2002); 38 C.F.R. §§ 21.1(a), 21.70 (2014).

A Veteran is entitled to a rehabilitation program under Chapter 31 if, inter alia, the Veteran meets three criteria.  38 C.F.R. § 21.40(a) (2014).  First, he must have a service-connected disability or combination of disabilities rated 20 percent or more under 38 U.S.C. chapter 11.  38 C.F.R. § 21.40(a)(1) (2014).  Here, the Veteran meets this criterion because he has a combined 40 percent disability rating for his service-connected disabilities, including a 30 percent rating for acne, a 10 percent rating for tinnitus, and a noncompensable rating for hearing loss.  Second, his service-connected disabilities must have been incurred or aggravated in active military, naval, or air service on or after September 16, 1940.  38 C.F.R. § 21.40(a)(2) (2014).  Here, the Veteran served from June 1973 to September 1976, so the second provision is met.  Third, the Veteran must be determined by VA to be in need of rehabilitation because of an employment handicap.  38 C.F.R. § 21.40(a)(3) (2014).  Because the Veteran does not meet this criterion, entitlement to a rehabilitation program under Chapter 31 is not warranted in this case.

Specifically, the term "employment handicap" is defined as an impairment of a veteran's ability to prepare for, obtain, or retain employment consistent with such veteran's abilities, aptitudes, and interests.  38 C.F.R. § 21.35(a) (2014).  For the purposes of 38 C.F.R. § 21.50 (2014), which pertains to initial evaluations of veterans who have both applied for benefits under 38 U.S.C. chapter 31 and met the service-connected disability requirements of 38 C.F.R. § 21.40 (2014) described above, an employment handicap will be found to exist only if a counseling psychologist (CP) or vocational rehabilitation counselor (VRC) determines that the individual meets three conditions: the Veteran must have a vocational impairment; the effects of that impairment must not have been overcome through employment with his or her abilities, aptitudes, and interests; and the service-connected disability or disabilities must contribute in substantial part to the individual's overall vocational impairment.  38 C.F.R. § 21.51 (2014).

Here, a VRC saw the Veteran in September 2011 and determined that his service-connected disabilities do not contribute in substantial part to his impairment to employment.  The VRC based this finding on the Veteran's own statement that he has no functional limitations associated with his service-connected disabilities (i.e., acne, tinnitus, and noncompensable hearing loss).  The VRC further explained that the Veteran has a General Educational Development (GED) degree and some college credits.  The Board finds that the VRC's determination is competent based on her professional qualifications (Master of Sciences and Certified Rehabilitation Counselor), and credible in light of its consistency with the evidence of record.  Consequently, the Veteran does not have an "employment handicap."  38 C.F.R. §§ 21.35(a), 21.50(b)(1), 21.51(c) (2014).  Thus, the claim must be denied.  Id.

In a February 2012 statement, the Veteran asserts that the Board should consider his non-service-connected disabilities when making a determination on his claim.  Specifically, he asserts that this is required by 38 C.F.R. §§ 21.35(h)(2), 21.53(d) (2014).  The Veteran misconstrues the application of those provisions in the regulatory scheme.  Specifically, 38 C.F.R. § 21.35(h)(2) (2014) provides that:

The term achievement of a vocational goal is reasonably feasible means the effects of the veteran's disability (service and nonservice-connected), when considered in relation to the veteran's circumstances does not prevent the veteran from successfully pursuing a vocational rehabilitation program and becoming gainfully employed in an occupation consistent with the veteran's abilities, aptitudes, and interests.  [Emphasis in original.]

Likewise, 38 C.F.R. § 21.53(d) (2014) sets forth the elements under which the achievement of a vocational goal is reasonably feasible for a veteran with either an employment or a serious employment handicap.  Id.

In this case, as established above, the Veteran does not have an employment handicap.  38 C.F.R. §§ 21.35(a), 21.50(b)(1), 21.51(c) (2014).  Because an employment handicap is a threshold requirement of having a serious employment handicap, he also does not have a serious employment handicap.  38 C.F.R. § 21.52(a) (2014).

Pursuant to 38 C.F.R. § 21.50(b) (2014), the VRC will determine (1) whether the individual has an employment handicap, (2) whether an individual with an employment handicap has a serious employment handicap, and (3) whether the achievement of a vocational goal is currently reasonably feasible.  Id.  Here, the VRC determined in her September 2011 evaluation that the threshold finding of an employment handicap has not been met.  38 C.F.R. §§ 21.35(a), 21.50(b)(1), 21.51(c) (2014).  Therefore, the Board cannot reach the subsequent question of whether the achievement of a vocational goal is currently reasonably feasible.  38 C.F.R. § 21.50(b) (2014).  Consequently, the Veteran's citations to 38 C.F.R. §§ 21.35(h)(2), 21.53(d) (2014) are inapposite.

The Board has considered the benefit of the doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.10; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against the claim.  The Veteran is not entitled to vocational rehabilitation under Chapter 31.


ORDER

Entitlement to VRE benefits under the provisions of Chapter 31, Title 38, of the United States Code is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


